COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-028-CV
 
T
& S PROPERTIES 2, L.L.C.                                                 APPELLANT
 
                                                   V.
 
JIMCO
SALES & MANUFACTURING,                                        APPELLEES
INC. AND TRINITY
MARKETING 
&
DISTRIBUTING CO., INC.                                                                   
                                               ----------
             FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App P. 43.4.
PER CURIAM
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.
 




DELIVERED:  June 22, 2006




[1]See Tex. R. App. P. 47.4.